Citation Nr: 0109041	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-11 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for senile cataracts of 
both eyes.  

2.  Entitlement to service connection for glaucoma of both 
eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran has recognized guerrilla service for May 10, 
1943, and for the period from November 1943 to November 1945, 
regular Philippine Army service from November 1945 to 
December 1945 and served on active duty from December 1945 to 
December 1948.  

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.


REMAND

The service medical records include records of 
hospitalization for treatment of malaria in September 1948.  
Hysterical twitching of the eyes was noted and the veteran 
said he could not close them.  Later that month, definite 
horizontal nystagmus and complaints of diplopia were noted.  
Nystagmus was present and was apparently productive of a 
right lateral deviation.  During his hospitalization it was 
noted that the veteran had a pinguecula of the right eye.  On 
service separation examination in December 1948, uncorrected 
visual acuity was 20/200 bilaterally.  Current private 
medical evidence includes diagnoses of cataracts and glaucoma 
of both eyes.  There is no competent medical evidence in the 
claims folder which addresses the question of whether or not 
there is a relationship between the findings in service and 
the currently diagnosed glaucoma and cataracts of both eyes.  
The claims must be remanded in order to provide the veteran a 
VA examination and to obtain a medical opinion as to whether 
or not such a causal relationship exists.  

The RO denied the veteran's claims as not well grounded.  The 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, redefines the obligations of VA 
with respect to the duty to assist.  This law also eliminates 
the concept of a well-grounded claim and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  

For the reasons stated above, this case is REMANDED for the 
following:


1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
glaucoma and cataracts.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  


2.  The RO should arrange for the veteran 
to be afforded an eye examination to 
determine the date of onset of the 
veteran's glaucoma and cataracts.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should provide 
opinions as to whether it is at least as 
likely as not that the veteran's 
cataracts and glaucoma first began while 
he was in service or whether either or 
both of these conditions are causally 
related to the eye symptoms noted during 
the veteran's service.


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



